DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/23/21 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


	Applicant has also argued that Wolf is designed to dispense a chemical composition into the water held in the cistern which is then flushed into the toilet and that due to this different operation there would be no motivation for modification. The Examiner disagrees with this argument as Wolf does not dispense a composition in this way. Wolf extracts the composition from a container during a flush and then after the flush dispenses the composition directly into the toilet bowl water (C3 L19-27). 

	Applicant has argued that the modification in view of Pessel is improper by focusing on details of Pessel not being relied upon. Wolf discloses a structure for dispensing a composition into a toilet bowl after a flush. The device relies upon an arm that in an upward position seals the container of composition closed and moves down to open/release the composition. When the arm 
	
	Guenzi was relied upon as a teaching of a chemical composition for dispensing in to a toilet bowl and as such Applicant’s arguments against its dispensing mechanism in regards to claim 1 are not being addressed.

	Regarding Applicant’s arguments against Goulart it is noted that Goulart is a chemical composition for treating toilet bowls and as such is an analogous teaching for details of the composition being used in the dispensing device. Applicant has argued that Goulart is a gel it would not be operable in any of the devices of Wolf, Pessel and Guenzi. This argument however is directed at the entirety of Goulart’s composition which was intentionally designed to have a high viscosity/form a gel while Goulart was only relied upon as a teaching that PEG compounds are known surfactants (barrier layer component) in the field of toilet treating compounds. Wolf in view of Pessel and Guenzi teaches the claimed invention, including the composition being a fluid and including a barrier compound, except for the specific use of a PEG or PPG compound 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first part” of the lever arm and the “second part” of the lever arm must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 20 is objected to because of the following informalities:
Claim 20 requires that “the lever arm has a first part connected to a second part via the pivot point extant at the connection between the first part and the second part”. It is unclear as to what Applicant is attempting to claim. The lever arm of Applicant’s disclosure only appears to have a single part and there does not appear to be any coupling or joint at the pivot point. 

    PNG
    media_image1.png
    279
    473
    media_image1.png
    Greyscale

The word “extant” means “currently existing” or “standing out or above” (Merriam-Webster). As such the claim appears to be requiring two undefined parts of the lever arm to connect together but above(?) the very connection point they are forming (“extant at the connection between the first part and the second part”). Likewise with the first part of the lever arm, the second part of the lever arm and their connection point all undefined it is unclear how the first part and second part connect “via the pivot point”. Is this a direction connection, is the pivot point the connection point or does the arm itself connecting to the pivot point count as the two parts connecting ‘via’ the pivot point? For at least these reasons it is unclear what is being claimed.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 20 Applicant has claimed “the lever arm has a first part connected to a second part via the pivot point extant at the connection between the first part and the second part” which indicates the apparatus is required to have two distinct parts joined by the pivot point. The lever 

    PNG
    media_image1.png
    279
    473
    media_image1.png
    Greyscale

	As seen in the annotated figure above the arm is only depicted as a single structure and there does not appear to be any coupling/joint at the pivot point. 
	Applicant has not identified where the new claim language is supported and there does not appear to be a written description in Applicant’s original disclosure of the claim limitation. See MPEP 2163 (II)(A).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 21 recites the limitation "the second part of the lever arm" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. The claim depends from claim 1, however the lever arm is only defined as having two parts in claim 20.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 requires that the composition be a liquid however claim 1, from which claim 5 depends, already requires the composition to be a fluid.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-13, 15-16, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,999,226 (Wolf) in view of WO2002/040788 (Pessel) and EP 1260577 (Guenzi).
	Regarding claim 1, Wolf discloses a dispensing device which dispenses a composition into a toilet after each flush (C3 L19-27), the device comprising:
	a container (1) comprising a composition (3) suitable for dispersing into a toilet bowl (C3 L19-27) wherein the composition is a fluid;
	a supporting cage (17/18) supporting the container, the supporting cage having a means for conveying (62) the composition to a dosing cup (4);
	a lever arm (see annotated figure below) pivotably connected to the supporting cage by a pivot point (66); the lever arm comprising the dosing cup (Fig. 4);

    PNG
    media_image2.png
    290
    498
    media_image2.png
    Greyscale

	a suspension means (2) for suspending the supporting cage from a portion of the toilet.
	When the toilet is flushed the lever arm rotates from its initial position about the pivot point causing the composition to move from the container to the dosing cup and during which there is no discharge of the composition from the dosing cup, and subsequently, at the end of the toilet flush, the lever arm rises to its initial position causing the composition to be dispensed from the dosing cup into the toilet bowl (C3 L6-27).
	However the device of Wolf is installed into the cistern and as such its lever arm is driven by a biasing member in the form of a float (10) which is moved between positions based upon the flush cycle rather than being installed in the bowl with its activation driven by a receptacle that temporarily retains a portion of the flow of water during a flush. Wolf also does not disclose details of the composition. 
	Pessel teaches a dispensing device (2) for dispensing a composition into a toilet bowl (1), the device comprising a container (4) supported in a cage which is suspended (3) from the toilet bowl. The device is driven/activated by a biased (13/14) lever arm (8) comprising a receptacle (16) for temporarily (17) retaining a portion of the flow of water during a flush (Fig. 2). During the flush the weight of the flush water retained in the receptacle causes the lever arm to rotate 
	It would have been obvious to one of ordinary skill in the art to mount the device in the toilet bowl and utilize a water flow activation system, as taught by Pessel, so that a user can monitor the remaining level of composition in the container, easily access the container for replacement and use the device on toilets/in bathrooms where a cistern is not present or readily accessible.
	Guenzi, teaches a composition for use in a toilet bowl, the composition comprising 10-50% barrier layer compound (surfactant), 5-25% fragrance (perfuming substance), 20-90% water (balance solvent) and 0-20% optional ingredients (volatile substance, viscosity regulator, others) (Para. 0024).
	It would have been obvious to one of ordinary skill in the art to utilize a compound such as that taught by Guenzi to ensure consistent dispersal of a barrier layer and perfume over the toilet.

	Regarding claim 2, Wolf states that the composition provides a fragrance benefit (C2 L50-51).

	 Regarding claim 3, Wolf states that the composition provides a fragrance benefit (C2 L50-51).
	Regarding claim 4, Wolf’s means for conveying (62) is a liquid flow chamber.
	Regarding claim 5, Wolf’s composition (3) is a liquid.


	Regarding claim 7, the receptacle as taught by Pessel comprises at least two drainage holes (17). 

	Regarding claim 8, the device of Wolf does not include a deflector ramp. Pessel teaches the inclusion of a deflector ramp (12). It would have been obvious to one of ordinary skill in the art to provide a deflector ramp, as taught by Pessel, when using a water flow activated system to direct a portion of the flowing water into the receptacle. 

	Regarding claim 9, Wolf states that the  means for conveying the composition to the dosing cup is a liquid flow chamber (62).

	Regarding claim 10, Wolf is silent regarding the ratio of cross-sectional area of the liquid flow chamber to its length. Instead Wolf merely discloses the inclusion of a liquid flow chamber (62) which is dimensioned to permit a desired dose of composition to be dispensed during each flush cycle (C3 L21-25). It would have been an obvious matter of design choice to a person of ordinary skill in the art to size the liquid flow chamber to have at least a 2.5:1 ratio of cross-sectional area to length because Applicant has not disclosed that such a ratio provides an advantage. One of ordinary skill in the art, furthermore, would have expected Wolfs liquid flow chamber, and applicant’s invention, to perform equally well with other ratios because both the claimed ratio and others would perform the same function of dispensing a composition at a 

	Regarding claim 12, Wolfs composition (3) is a liquid.
	Regarding claim 13, the composition as taught by Guenzi has a viscosity between 10 and 400 centipoise (Para. 0058).
	Regarding claim 15, the composition as taught by Guenzi includes pH modifiers (Para. 0054), surfactants (Para. 0032) and thickeners (Para. 0049).

	Regarding claim 16, Wolf discloses a method of automatically adding a composition to a toilet bowl comprising the step of placing a device on a toilet, the device comprising:
	a container (1) comprising a composition (3) suitable for dispersing into a toilet bowl (C3 L19-27) wherein the composition is a fluid;
	a supporting cage (17/18) supporting the container, the supporting cage having a means for conveying (62) the composition to a dosing cup (4);
	a lever arm (see annotated figure below) pivotably connected to the supporting cage by a pivot point (66); the lever arm comprising the dosing cup (Fig. 4);

    PNG
    media_image2.png
    290
    498
    media_image2.png
    Greyscale

	a suspension means (2) for suspending the supporting cage from a portion of the toilet.
	When the toilet is flushed the lever arm rotates from its initial position about the pivot point causing the composition to move from the container to the dosing cup and during which there is no discharge of the composition from the dosing cup, and subsequently, at the end of the toilet flush, the lever arm rises to its initial position causing the composition to be dispensed from the dosing cup into the toilet bowl (C3 L6-27).
	However the method of Wolf involves installing the device into the cistern and as such its lever arm is driven by a biasing member in the form of a float (10) which is moved between positions based upon the flush cycle rather than being installed in the bowl with its activation driven by a receptacle that temporarily retains a portion of the flow of water during a flush. Wolf also does not disclose details of the composition. 
	Pessel teaches a method of mounting a dispensing device (2) onto a toilet bowl (1) for dispensing a composition into the toilet bowl, the device comprising a container (4) supported in a cage which is suspended (3) from the toilet bowl. The device is driven/activated by a biased (13/14) lever arm (8) comprising a receptacle (16) for temporarily (17) retaining a portion of the flow of water during a flush (Fig. 2). During the flush the weight of the flush water retained in 
	It would have been obvious to one of ordinary skill in the art to mount the device in the toilet bowl and utilize a water flow activation system, as taught by Pessel, so that a user can monitor the remaining level of composition in the container, easily access the container for replacement and use the device on toilets/in bathrooms where a cistern is not present or readily accessible.
	Guenzi, teaches a composition for use in a toilet bowl, the composition comprising 10-50% barrier layer compound (surfactant), 5-25% fragrance (perfuming substance), 20-90% water (balance solvent) and 0-20% optional ingredients (volatile substance, viscosity regulator, others) (Para. 0024).
	It would have been obvious to one of ordinary skill in the art to utilize a compound such as that taught by Guenzi to ensure consistent dispersal of a barrier layer and perfume over the toilet.

	Regarding claim 18, Wolf in view of Pessel and Guenzi teaches a method of adding a composition to a toilet as previously discussed with Guenzi further teaching that the composition has a viscosity between 10 and 400 centipoise (Para. 0058).

	Regarding claims 20-21, the lever arm of Wolf connects to the pivot point and comprises a first part and a second part coupled together at the pivot point with the dosing cup disposed on the second part of the lever arm distal to the pivot point (see annotated figure below).

    PNG
    media_image3.png
    423
    705
    media_image3.png
    Greyscale

	Likewise the lever arm as taught by Pessel connects to a pivot point and comprises a first part and second part as seen in the annotated figure below.

    PNG
    media_image4.png
    577
    749
    media_image4.png
    Greyscale


Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf, Pessel and Guenzi as applied to claims 1 and 16 above, and further in view of US 2016/0333560 (Goulart).
Regarding claim 14, Wolf in view of Pessel and Guenzi teaches a device comprising a composition with a barrier layer component as previously discussed but does not appear to specify the inclusion of a PEG or PPG compound.
	Goulart teaches a composition for dispensing into a toilet comprising polyethylene glycol (PEG) (Para. 0027).
	It would have been obvious to utilize a PEG compound, as evidenced by Goulart, in the composition as it is an art recognized equivalent and the selection of specific compounds would depend upon desired characteristics of the barrier layer and overall composition.

	Regarding claim 19, Wolf in view of Pessel and Guenzi teaches a method of adding a composition with a device, the composition including a barrier layer component, but does not appear to specify the inclusion of a PEG or PPG compound.
	Goulart teaches a composition for dispensing into a toilet comprising polyethylene glycol (PEG) (Para. 0027).
	It would have been obvious to one of ordinary skill in the art to utilize a PEG compound, as evidenced by Goulart, in the composition as it is a recognized equivalent and the selection of specific compounds would depend upon desired characteristics of the barrier layer and overall composition. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754